         Case 4:18-cv-03451-JST Document 63-2 Filed 04/29/20 Page 1 of 3




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   Milin Chun (State Bar No. 262674)
 4   mchun@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697

 7 Attorneys for Plaintiff
   Atari Interactive, Inc.
 8

 9                                  UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11

12 ATARI INTERACTIVE, INC.,                      Case No. 4:18-cv-03451-JST
                                                 [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
13                     Plaintiff,                cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                 00264-JST]
14               vs.

15 REDBUBBLE, INC.,                              [PROPOSED] ORDER GRANTING
                                                 PLAINTIFF ATARI INTERACTIVE INC.’S
16                     Defendant.                ADMINISTRATIVE MOTION FOR LEAVE
                                                 TO FILE UNDER SEAL PORTIONS OF ITS
17                                               MOTION FOR SUMMARY JUDGMENT
     AND RELATED ACTIONS                         PURSUANT TO L.R. 79-5
18
19                                               Judge:    Hon. Jon S. Tigar
                                                 Date:     July 8, 2020
20                                               Time:     2:00 pm
                                                 Crtrm.:   9
21

22

23

24

25

26
27

28   1537319.1                                                       Case No. 4:18-cv-03451-JST
      [PROPOSED] ORDER GRANTING PLAINTIFF ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION
          FOR LEAVE TO FILE UNDER SEAL PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT
                                     PURSUANT TO L.R. 79-5
         Case 4:18-cv-03451-JST Document 63-2 Filed 04/29/20 Page 2 of 3




 1               The Court has reviewed plaintiff Atari Interactive, Inc.’s (“Atari”) Administrative Motion

 2 for Leave to File Under Seal Portions of Its Motion for Summary Judgment (“Administrative

 3 Motion”), and any opposition or support thereto, and good cause appearing, the Administrative

 4 Motion is GRANTED.

 5               IT IS HEREBY ORDERED that Atari may file the following unredacted documents in
 6 support of its Motion for Summary Judgment:

 7    Document                                              Portions to be Filed Under Seal
 8    Declaration of Frederic Chesnais                            That portion of Paragraph 20
                                                                   disclosing Atari’s licensing revenue.
 9
                                                                  The licensing agreements attached as
10                                                                 Exhibit E.
11    Declaration of Keith J. Wesley                              The chart produced by Redbubble,
                                                                   attached as Exhibit A-2.
12
                                                                  Excerpts from the deposition of
13                                                                 Arnaud Deshais, attached as Exhibit B.
14                                                                Excerpts and exhibits 1044, 1049, and
                                                                   1054 from the deposition of James N.
15                                                                 Toy, attached as Exhibit D.
16    Atari’s Motion for Summary Judgment                         Those portions quoting and/or
                                                                   paraphrasing the sealed portions of the
17                                                                 Declaration of Frederic Chesnais and
                                                                   the Declaration of Keith J. Wesley.
18
19

20
     Dated: ____________, 2020
21                                                 Hon. Jon S. Tigar
                                                   Judge of the United States District Court
22

23

24

25

26
27

28   1537319.1
                                              -1-                    Case No. 4:18-cv-03451-JST
      [PROPOSED] ORDER GRANTING PLAINTIFF ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION
          FOR LEAVE TO FILE UNDER SEAL PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT
                                     PURSUANT TO L.R. 79-5
         Case 4:18-cv-03451-JST Document 63-2 Filed 04/29/20 Page 3 of 3




 1                                           CERTIFICATE OF SERVICE
 2                I hereby certify that on this 29th day of April, 2020, I electronically filed the

 3 foregoing [PROPOSED] ORDER GRANTING PLAINTIFF ATARI INTERACTIVE

 4 INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL PORTIONS

 5 OF ITS MOTION FOR SUMMARY JUDGMENT PURSUANT TO L.R. 79-5 with the Clerk

 6 of the Court using the CM/ECF system which will send notification of such filing to the

 7 following:

 8                                                  SERVICE LIST
 9                                Atari Interactive, Inc. v. Redbubble Inc.
                   U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
10               [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-
                                                     JST;
11                                         and 19-cv-00264-JST]
12

13          Kenneth B. Wilson                                      Attorneys for Defendant
            COASTSIDE LEGAL                                        Redbubble, Inc.
14          455 1st Avenue
            Half Moon Bay, CA 94019
15          Tel: (650)440-4211
            Fax: (650)440-4851
16          ken@coastsidelegal.com
17
            Jonathan M. Masur                                      Attorneys for Defendant
18          Zachary S. Davidson                                    Redbubble, Inc.
            ZUBER LAWLER &
19            DEL DUCA LLP
            2000 Broadway Street, Suite 154
20          Redwood City, California 94063
            Telephone: (650) 434-8538
21          Email: jmasur@zuberlawler.com
                    zdavidson@zuberlawler.com
22
                       Debora Sanfelippo
23                     dsanfelippo@zuberlawler.com
24

25

26
27
                                                              Andrea A. Augustine
28   1537319.1
                                              -2-                    Case No. 4:18-cv-03451-JST
      [PROPOSED] ORDER GRANTING PLAINTIFF ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION
          FOR LEAVE TO FILE UNDER SEAL PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT
                                     PURSUANT TO L.R. 79-5
